FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Westin et al. (EP 3401273 A1, cited by the applicants, “Westin”).
Regarding Claim 14, Westin teaches a device (fig.1-2), comprising: a first cavity (fig.1; element 24’) formed by a first cap (cap wafer 16) of an airtight material bonded to a second cap (cap wafer 12, [0057]), wherein the first cavity hermetically seals a first gas and encapsulates a first electronic component (fig.1; element 17, a functional component) ([0056] discloses two hermetically sealed cavities 24’ and 24”. [0048] and [0065] disclose that two cavities each having a different pressure and/or atmosphere. [Abstract] discloses that the different atmospheres are obtained by combined use of gettering structures (26) and implanted gaseous species (28)); and a second cavity (fig.1; element 24”) formed by a second cap of an airtight material bonded to a first cap (cap wafer 16 shown in fig.1-2), wherein the second cavity hermetically seals a second gas that is a different gas from the first gas and encapsulates a second electronic component (fig.1; element 17, a functional component) ([0056] discloses two hermetically sealed cavities 24’ and 24”. [0048] and [0065] disclose that two cavities each having a different pressure and/or atmosphere. [0008] discloses that the first of the two cavities is provided wi1h getter material and due to the getter material said first cavity has a different internal pressure and/or a different gas composition than the second cavity. [0017] discloses that the relative amounts of getter and implanted atoms or ions of one or more gaseous species are selected such that different pressures and/or atmospheres will prevail in the cavities.).
Westin does not explicitly teach a common base.
However, Westin discloses that the wafers 12 and 16 are joined by Al-Ge or a tin based alloys [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Westin to arrive at the instant invention because the joint 27 functions as a base since it connects both wafers by creating a bonding layer.

Regarding Claim 16, the device of claim 14 is taught by Westin.
Westin further teaches that the device comprises at least one of a microelectromechanical system, a microfluidic system, a lab-on-a-chip ([0048]-[0049] disclose the device being a MEMS). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Westin as applied to claim 14 above, and further in view of Fujita et al. (US 2015/0211949 A1, “Fujita”).
Regarding Claim 15, the device of claim 14 is taught by Westin.
Westin further teaches that at least one of the first electronic component and the second electronic component is integrated in the semiconductor material ([0049]; [0054] discloses that the element 17 is a functional component of a MEMS). 
Westin does not teach that the base comprises a semiconductor material.	
However, Fujita teaches a base member 12 including the semiconductor [0153].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Westin’s structure by incorporating the base of Fujita since a base member including the semiconductor is known in the art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Westin as applied to claim 14 above, and further in view of Dehe et al. (US 10,495,612 B2, cited by applicants, “Dehe”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Westin as applied to claim 14 above, and further in view of
Regarding Claim 17, the device of claim 14 is taught by Westin.
Westin further teaches that the MEMS device comprising at least two cavities each having a different pressure and/or atmosphere [0048]; and the device suitably comprises a functional component, such as optical component, in at least one cavity [0049]. 
Westin does not teach that the device comprises a photoacoustic gas sensor, the first electronic component comprises an IR emitter, the second electronic component comprises a microphone, the first gas is a protective gas, and the second gas is a reference gas.
However, Dehe teaches a device comprises a photoacoustic gas sensor (fig.1; element 100), the first electronic component comprises an IR emitter (fig.1; element 120, col.7; lines 4-6), the second electronic component comprises a microphone (fig.1; element 130, col.4; lines 44-49), the first gas is a protective gas (fig.1; element 104, col.3; lines 24-26), and the second gas is a reference gas (fig.1; element 102, col.3; lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Westin’s structure by incorporating the IR emitter, microphone of Dehe in two different cavities where one cavity is filed with reference gas and another one is filled with gas to be analyzed since such structure is known in the art to optically analyze a gas. Further, Westin’s functional component is an optical one, thus, one of ordinary skill in the art may choose an IR emitter to replace the functional layer and a microphone as a receiver since this is a known arrangement in the art related to optically analyzing gas.

Allowable Subject Matter
Claims 1-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a method comprising, in combination with the other recited steps, bonding a first panel of a first material to a base panel in a first gas atmosphere, wherein multiple hermetically sealed first cavities encapsulating gas of the first gas atmosphere are formed between the first panel and the base panel; and bonding a second panel of a second material to the base panel, wherein multiple second cavities are formed between the second panel and the base panel. 

With regard to Claim 12, the prior arts of the record do not teach or fairly suggest a method comprising, in combination with the other recited steps, bonding multiple caps of a second airtight material to the surface of the base panel in a second gas atmosphere different from the first gas atmosphere, wherein multiple hermetically sealed second cavities encapsulating gas of the second gas atmosphere are formed between the multiple caps and the base panel, where each of the multiple hermetically sealed second cavities is formed by one of the caps.
Claims 2-11 and 13 are allowed by virtue of their dependence from Claims 1 and 12.

Response to Arguments
Applicant's arguments filed on /2020 with respect to claims 1-17 have been fully considered but they are not fully persuasive. 
Due to the current amendment to the Claims, the Objection to Claims is withdrawn.  
With regards to claim rejection under 35 U.S.C. 103, applicant’s arguments are not persuasive. 
(a) With regards to claim rejections of claims 14-17 under 35 U.S.C. 103 applicant argues in page 7:
“Independent claim 14 recites a first cavity formed by a first cap of an airtight material
bonded to a base, and a second cavity formed by a second cap of an airtight material bonded to the base. As indicated in the Office Action, page 4, Westin fails to teach a common base. Westin further fails to disclose wherein the second cavity hermitically seals a second gas that is a different gas from the first gas and encapsulates a second electronic component. As indicated in the Office Action, Westin merely discloses two cavities that may be at different pressure and/or atmosphere. In contrast, claim 14 has been amended to clarify that the second gas is a second gas that is a different gas from the first gas.

In view of the above, one could not apply the teachings of Westin and arrive at the invention of independent claim 14. Accordingly, Applicant submits that independent claim 14 is allowable over the art of record.”


The examiner respectfully disagrees. The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) abd 2173.01(I). As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.”

Examiner’s explanation:
The examiner respectfully disagrees with applicant’s arguments. [Abstract]; [0048] and [0065] disclose that two cavities each having a different pressure and/or atmosphere. [0008] discloses that the first of the two cavities are provided with getter material and due to the getter material said first cavity has a different internal pressure and/or a different gas composition than the second cavity. [0017] discloses that the relative amounts of getter and implanted atoms or ions of one or more gaseous species are selected such that different pressures and/or atmospheres will prevail in the cavities. Thus, the two cavities have two different gas compositions, and the limitation is taught by Westin. As to the common base, Westin discloses that the wafers 12 and 16 are joined by Al-Ge or a tin based alloys [0057]. It would have been obvious to one of ordinary skill in the art to use the teaching of Westin to arrive at the instant invention because the joint 27 functions as a base since it connects both wafers by creating a bonding layer.
For at least the foregoing reasons, the rejection under 35 U.S.C. §103 is maintained since under a broadest reasonable interpretation, the present arts teach the claimed limitation.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861